Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,064,073. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are broader and transparently found in the U.S. Patent 11,064,073 with obvious wording variations.

U.S. Patent Application 17/327,633
U.S. Patent 11,064,073
1. A computer-implemented method for providing assistance to a user managing a communication session in a contact center system, the contact center system including one or more applications, the computer-implemented method comprising:

1. A computer-implemented method for providing assistance to a user managing a communication session in a contact center system, the contact center system including one or more applications, the computer-implemented method comprising:

presenting a unified support interface displaying one or more candidate robotic process automation (RPA) workflows;
presenting a unified support interface displaying one or more candidate robotic process automation (RPA) workflows;
receiving a user selection of one or more RPA workflows of the one or more candidate RPA workflows via the unified support interface to trigger the one or more RPA workflows for execution;
receiving, by a computing system during the communication session, a user selection of one or more RPA workflows via the unified support interface to trigger the one or more RPA workflows for execution;
executing the one or more RPA workflows to search the one or more applications for information relevant to the communication session; and
executing the one or more RPA workflows to search the at least one or more applications for information relevant to the communication session; and
presenting the relevant information in the unified support interface.
consolidating and presenting in substantially real-time, by the one or more RPA workflows, the relevant information in the unified support interface for use during the communication session.


The examiner notes that claims 2, 3, 4, 5 and 6, 9, 10, 11, 12, 15, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4 and 5, 7, 9, 10, 11, 12, 18, 21, and 24 of U.S. Patent No. 11,064,073, respectively.
Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:
Geffen et al. (2018/0370033) teaches system and method for detecting and fixing robotic process automation.
Venugopal et al. (US Patent 11,373,131) teaches automatically identifying and correcting erroneous process actions using artificial intelligence techniques.
As to claims 1, 10, and 15, prior arts of record fail to teach, or render obvious, alone or in combination a computer implemented method, system, and a non-transitory computer readable medium storing computer program instructions for providing assistance to a user managing a communication session in a contact center system that including one or more applications comprising the claimed components, relationships, and functionalities as specifically recited in the claims.

4.	Claims 1-20 would be allowable if terminal disclaimer(s) filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652